DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 03/29/2021. Claims 1-2, 4-10, 12-21 are currently pending.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 12-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Foerster et al. 2012/0306813.

Regarding claim 1, Foerster discloses method for generating a time-dependent signal  on a capacitive surface sensor, characterized in that a card-like object (information carriers 1)  which can be placed on the capacitive surface sensor (touchscreens 9), has an electrically conductive structure (regions 3+conductive paths 4) comprising a plurality of individual elements (coupling areas 5) [FIG 3] [112], which are arranged on the card-like object  wherein the time-dependent signal is established by the arrangement of the individual elements on the card-like object  and generated by a relative movement  between an input means (user) and the card-like object [112-117] , wherein the method comprises providing a first contact (contact of element 1 and 9) and a second contact (contact between user and information carrier 1) , wherein the first contact  exists between the card-like object and the capacitive surface sensor  and the second contact exists between the card-like object and the input means wherein at least the second contact is formed dynamically [112-117] in that a relative movement between the input means and the card-like object takes place (“It is also possible to use the user (e. g. the hand of the user 10) as a limitation of movement in order to positioning the information carrier1 in the correct way (FIG. 22).  Using these positioning means, it is also possible to enhance the interaction or at least increase the possibility of interaction.”)  [117][FIG 22].
Regarding claim 4,
Regarding claim 5, Foerster discloses all of the limitations of claim 1. Foerster further discloses the resulting time-dependent signal (16) on the capacitive surface sensor (22) comprises a quantity of touch inputs and the resulting time-dependent signal (16) with respect to position, speed, direction, and/or shape of the touch input, and/or interruption of the signal, frequency frequency, and/or signal strength is at least partially changed relative to a reference signal which is established by a reference input with the input means (18) without using the card-like object [112-117].
Regarding claim 6, Foerster discloses a card-like object (information carriers 1)  which can be placed on the capacitive surface sensor (touchscreens 9), has an electrically conductive structure  comprising a plurality of individual elements (coupling areas 5) [FIG 3] [112], which are arranged on the card-like object  wherein the time-dependent signal is established by the arrangement of the individual elements on the card-like object  and generated by a relative movement  between an input means (user) and the card-like object [112-117] , wherein the method comprises providing a first contact (contact of element 1 and 9) and a second contact (contact between user and information carrier 1) , wherein the first contact  exists between the card-like object and the capacitive surface sensor  and the second contact exists between the card-like object and the input means . Wherein at least the second contact is formed dynamically [112-117].
Regarding claim 7
Regarding claim 8, Foerster discloses all of the limitations of claim 6. Foerster further discloses the individual elements of the electrically conductive structure are formed essentially by rectangles, which are arranged essentially parallel to one another [FIG 3-5].
Regarding claim 9, Foerster discloses all of the limitations of claim 6. Foerster further discloses the individual elements of the electrically conductive structure have a width from 0.1 mm to 20 mm and/or have a spacing of 0.1 mm to 30 mm [104].
Regarding claim 10, Foerster discloses all of the limitations of claim 6. Foerster further discloses the individual elements of the electrically conductive structure have a width of 0.1 mm to 6 mm [104].
Regarding claim 12, Foerster discloses all of the limitations of claim 6. Foerster further discloses the electrically conductive structure  is produced in a multistage process comprising the following steps: a)    applying an electrically conductive basic structure  to a substrate by means of a foil transfer method or electrically conductive paint [0032], and b)    selectively removing parts of the electrically conductive base structure  by means of a laser, whereby an electrically conductive structure  is obtained with individual elements  having spatially separated areas [0035].
Regarding claim 13, Foerster discloses all of the limitations of claim 6. Foerster further discloses the electrically conductive structure  is produced in a multistage process comprising a) applying an electrically conductive basic structure to a substrate by means of a foil transfer method or electrically conductive paint [0032], b) selectively applying electrically conductive bridges and/or additional electrically conductive elements by means of inkjet printing by means 
Regarding claim 14, Foerster discloses all of the limitations of claim 6. Foerster further discloses generating a time-dependent signal on a capacitive surface sensor by a relative movement between the input means and the card-like object [112-117].
Regarding claim 15, Foerster discloses all of the limitations of claim 14. Foerster further discloses generating the time-dependent signal on the capacitive surface sensor comprises providing a first contact and a second contact, wherein the first contact exists between the card-like object and the capacitive surface sensors, and the second contact exists between the card-like object and the input means, wherein the first contact and the second contact exist simultaneously [112-117].
Regarding claim 16, Foerster discloses all of the limitations of claim 14. Foerster further discloses the input means maintains a fixed position relative to the capacitive surface sensor, and/or the input means is part of the surface sensor [112-117].
Regarding claim 17, Foerster discloses all of the limitations of claim 14. Foerster further discloses a capacitive surface sensor , characterized in that the card-like object  can be placed  (note: this limitation is a conditional limitation, the Examiner suggests the limitation be changed to a positively recited limitation) on the capacitive surface sensor, wherein the card-like object is adapted to generate a time-dependent signal by a relative movement between an input means and the card-like object , wherein the time-dependent signal can be established by an arrangement of the individual elements on the card-like object [112-117] in that a relative movement between the input means and the card-like object takes place (“It is also possible to use the user (e. g. the hand of the user 10) as a limitation of movement in order to positioning the information carrier1 in the correct way (FIG. 22).  Using these positioning means, it is also possible to enhance the interaction or at least increase the possibility of interaction.”)  [117][FIG 22].


Allowable Subject Matter
Claims 2, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses like object in that the time-dependent signal resulting from the relative movement between the input means  and the card-like object  is changed relative to a reference input made with the input means  without using the card-like object. Claims 19-21 depend from objected claim 2. 

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
In Regards to the Applicant’s arguments on page 10, “Furthermore, Foerster et  al. does not disclose using an input means (e.g. a finger or a pen) to perform an input on the card like object.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an input means (e.g. a finger or a pen) to perform an input on the card like object) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Claim recites contact between an input means and a card-like object, which is disclosed in Foerster.
Applicant argues on page 11, “Foerster thus does not disclose a relative movement between and input device and the card-like object…” the Examiner respectfully disagrees. Foerster discloses on par 117, “It is also possible to use the user (e. g. the hand of the user 10) as a limitation of movement in order to positioning the information carrier1 in the correct way (FIG. 22).  Using these positioning means, it is also possible to enhance the interaction or at least increase the possibility of interaction.”)  [117][FIG 22]. This limitation of movement is a relative movement between the user (the input device) and the card like object. If the Applicant intends for the limitation to mean what they are arguing on page 11-12, “…i.e. the finger moves on the card0like object across the individual elements of the conductive structure”.
In regards to the Arguments drawn to claim 2, the Examiner finds the arguments persuasive and has objected to the subject matter (along with that of claim 18, and its dependencies). Thus, claims 1, 4-10, 12-17 are rejected.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887